[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                No. 04-14191                ELEVENTH CIRCUIT
                            Non-Argument Calendar              June 27, 2005
                          ________________________            THOMAS K. KAHN
                                                                   CLERK

                    D.C. Docket No. 01-00239-CR-J-99-HTS

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus

DARREN LAMONT KEYS,
a.k.a. Roderick Bremby, etc.,

                                                        Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________
                              (June 27, 2005)



Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
       Darren Lamont Keys appeals the district court’s denial of his two motions

for adjustment of his restitution payment schedule.1 The district court did not

abuse its discretion, and we affirm.

       A defendant who (1) fails to challenge the district court's calculation of

restitution, either at his sentencing hearing or on direct appeal, and (2) fails to

demonstrate the existence of exceptional circumstances that would excuse such

failure, waives his right to object to the initial restitution calculation. Cani v.

United States, 331 F.3d 1210, 1213–14 (11th Cir. 2003). Even if a defendant

waives his right to object to the initial restitution calculation, however, a district

court can modify a restitution order to reflect “a bona fide change in the

defendant's financial condition, either positive or negative.” Id. at 1215, citing 18

U.S.C. § 3664(k).

       Keys failed to challenge the district court’s restitution calculation either at

his sentencing hearing or on direct appeal, and has failed to demonstrate the

existence of exceptional circumstances that would excuse such failure.

Consequently, he has waived his right to object to the initial restitution

calculation. See id. at 1213–14. Furthermore, Keys has failed to demonstrate that

       1
          Keys also asserts the district court’s jury instructions were erroneous and that the district
court’s construction of 18 U.S.C. § 371 “violated the principles of Due Process and ex post facto
clauses. These arguments are not properly before this Court, as neither of these issues were raised
in Keys’ motions below. See United States v. Kent, 175 F.3d 870, 871 n.1 (11th Cir. 1999).
                                                  2
his economic circumstances have changed in any way since the imposition of his

sentence, thereby justifying a modification to the restitution order. Accordingly,

Keys’ “present financial status is no different from that contemplated by the

district court when it imposed the restitution order.” See id. at 1216. The district

court did not err in denying his motions.

      AFFIRMED.




                                            3